DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 28 are allowable. The restriction requirement between product and process , as set forth in the Office action mailed on 1/5/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/5/2018 is fully withdrawn.  Claims 20-21 and 23-24, directed to a process for producing the dry soft-magnetic powder, and claims 31-32, directed to a process for the manufacture of an electronic component, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 14-15, 17-21, and 23-35 are allowed.
the prior art does teach or render the claimed invention obvious. Claim 27 had previously been determined to be novel in view of the prior art due to the limitation of the formula and the polydiol moiety that the functional groups on the compound. All pending claims now limit the claimed invention to a “dry soft-magnetic powder”. The prior art, particularly Carlson (US 6,475,404) teaches a magnetorheological fluid which satisfied the limitations of claims 14 and 28, but failed to teach or render obvious a dry powder. Therefore, the invention is novel in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,074,468 teaches a phosphoric acid-based coating on soft magnetic powder. JP 2009-266973 as cited in IDS dated 3/24/2021 teaches use of phosphoric acid and a silicon resin to form insulation layers on a soft magnetic powder, but there is no indication that simple mixing of phosphoric acid in polyethylene/polypropylene glycol is sufficient to yield the compound of Formula II.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736